DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4 and 10-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 3 and 10, the term “the same instruction complete…” make the claim unclear and thus indefinite because it implies there was more than one instruction complete, though only one was declared earlier. It is suggested it be amended to “the 
For claims 4 and 11, the terms “the first process start” is indefinite because there was more than one “first process start” declared earlier, so it is unclear to which one the claim refers to. If there is only one process start, it is suggested that the second instance of “a first process start” be amended to “[[a]] the first process start”.

For claim 4, the terms “the first process instruction” lacks sufficient antecedent basis in the claim. It is suggested that the first instance be amended to “a first process instruction”.
Allowable Subject Matter
Claims 2-4 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112 rejections are overcome.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wikipedia “Exception handling” page from date 11/23/2018, retrieved using the Way-back machine, hereafter referred to as WBM112318except.
For claim 1, WBM112318except teaches a processing device that performs a first process in a plurality of cycles to update a plurality of resources included in programmable resources, the processing device comprising (see “in hardware” section and subsections: view CPU or processor as said processing device; basically, CPUs execute a sequence of stored instructions (a program), which are kept in computer memory/storage. Nearly all CPUs follow a group of fetch, decode and execute steps in their operation, which are known as the instruction cycle; the instructions read and write from memory and I/O; view writing as said updating resources): an instruction execution circuit configured to record that the first process is being executed, and to make an error notification when an error is detected during execution of an instruction (see “Exception support in programming languages” section and other locations: when executing a “try” block, the processor and a current software module are aware (fact recorded somewhere in memory; view that as said “record that”) that the try section of code is executing, and are ready to throw an exception error, when a certain condition has occurred; view executing an exception handler as said including said notification; view processor and the module as said circuitry); and a retry control circuit configured to record a type of the first process at a starting point of the first process, judge from the recorded type whether the first process is re-executable upon receiving the error notification during the first process, and instruct re-execution of the first process from a start of the first process in a case where the first process is judged to be re-executable (see “Exception support in programming languages” section and other locations: view “restart the computation, resume or unwind. … file has become available” as said; exception facility allows flexibility to re-execute or do something else when re-executing is not the proper remedy; view processor and handler module as said retry circuitry), wherein the instruction execution circuit performs a retry process to re-execute the first process when instructed from the retry control circuit to re-execute the first process (when re-executing, it is instructed by the exception handler).

For claim 5, WBM112318except teaches the limitations of claim 1 for the reasons above and further teaches the processing device as claimed in claim 1, wherein the first process executed by the instruction execution circuit is an exception process (see locations 

For claim 6, WBM112318except teaches the limitations of claim 1 for the reasons above and further teaches the first process executed by the instruction execution circuit is an exception return process (see locations pointed to for claim 1: view exception throw as exception return), and the starting point of the first process is a point in time when a procedure to write a value of a first specified storage region included in the programmable resources to an execution state (see section pointed to above” time when value is out of range or divide by zero), and simultaneously write a value of a second specified storage region included in the programmable resources to a program counter included in the programmable resources, is completed (program counter is continuously and simultaneously updated). 

For claim 7, WBM112318except teaches the limitations of claim 1 for the reasons above and further teaches the first process executed by the instruction execution circuit is an update process that updates a selection value of a stack pointer included in the programmable resources (execution jumps to a selectable handler which updates the tack pointer), and the starting point of the first process is a point in time when a procedure to 

For claims 8 and 13-15, the claims recite essentially similar limitations as claims 1 and 5-7 respectively; claim 8 and 13-15 are a method.

For claim 12, WBM112318except teaches the limitations of claim 8 for the reasons above and further teaches the first process is one of an exception process (see rejection to claim 1), an exception return process, and an update process that updates a selection value of a stack pointer included in the programmable resources. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wikipedia CPU page teaches fundamentals and terminology of CPU.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114